Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This notice is in response to the request for continued examination filed on 07/01/2022.
	Currently, claims 1-15 are pending and are allowed.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Allowable Subject Matter
1.	Claims 1-15 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“a three-dimensional (3-D) buried channel of electrons is formed in the RESURF junction on application of a positive voltage at the gate electrode”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes:  
a.  a three-dimensional (3-D) buried channel of electrons is formed in a specific RESURF junction on application of a positive voltage at a specific gate electrode.

As to claim 1, the office notes that the prior art of record fails to show the limitation noted just above in the overall context of the claim.  The office notes that perhaps Sato the old primary reference in a rejection of record is perhaps one of the closest references but it is not entirely clear whether the reference is intending to show a 2DEG or a three dimensional channel.  From the office’s investigation into the specific 3-N MOSFET type devices at issue in Sato however it appears to be a 2DEG in such instances, and further it is depicted as such in Sato’s disclosure as well, so the office will find that it is intended to be a 2DEG in this instance.  Further the office notes that there is no prior art of record that would suggest a change to the prior art such that this limitation would be met in this context in any rejection under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  
  
The limitations in claim 1 are sufficient to distinguish claims 2-15 which depends from claim 1 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891